Motion Granted; Order filed November 13, 2014




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-14-00225-CR
                                   ____________

                     SAMUEL ALEJANDRO GARZA, Appellant

                                            V.

                          THE STATE OF TEXAS, Appellee


                       On Appeal from the 338th District Court
                                Harris County, Texas
                           Trial Court Cause No. 1270337


                                        ORDER

      Appellant’s court-appointed counsel filed a brief in which he concludes the appeal
is wholly frivolous and without merit. Appellant has filed a motion for access to review
the record and file a pro se brief. See Anders v. California, 386 U.S. 738 (1967); Gainous
v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). The motion is granted.

      Accordingly, we hereby direct the Judge of the 338th District Court to afford
appellant an opportunity to view the trial record in accordance with local procedure; that
the clerk of that court furnish the record to appellant on or before December 1, 2014; that
the clerk of that court certify to this court the date on which delivery of the record to
appellant is made; and that appellant file his pro se brief with this court within thirty days
of that date.



                                       PER CURIAM